Campbell J.:
The claim in controversy against the estate of Abram LaRoe, is for money laid out and services rendered under a contract made with him in his lifetime. By the terms of the contract, as found by the court, Freeland was to bo paid in case LaRoe returned from California, but if he should not return, Freeland was to have the land. As LaRoe did not return, there was no breach of the contract, unless he had put it out of his own power to fulfil by some other disposition of the property. As this is not shown, Freeland is bound to look to the land as his pay, and not to set up a personal claim against the estate. Whether the Statute of Frauds will apply to prevent his obtaining a specific performance, is a question which can be more properly decided *534when he shall present his case with its circumstances in a court of equity.
The judgment .of the Circuit Court, allowing the claim, must be reversed, with costs, and a judgment of disallowance entered upon the finding.
We take occasion to suggest that, under our statutes, the more correct form of judgment in the Circuit Court on appeal from the allowance of a claim, would be an adjudication of the allowance of the claim at a certain sum, or a disallowance, and not a judgment against the administrator in the common law form. The statute regards the action of the court as analogous to that of the commissioners:— Comp. L. p. 891, §2941. A formal judgment may not be erroneous in law, but is liable to misapprehension, inasmuch as it can not be literally enforced according to its terms.
The other Justices concurred.

Judgment reversed.